Case 3:16-cv-03044-L-MSB Document 95 Filed 06/11/19 PageID.3325 Page 1 of 3




   1
       LEVI & KORSINSKY, LLP
       Adam M. Apton (SBN 316506)
   2   Email: aapton@zlk.com
   3
       445 South Figueroa St., 31st Floor
       Los Angeles, CA 90071
   4   Tel: 213/985-7290
   5   Fax: 202/333-2121

   6   Lead Counsel and Attorneys for Lead
   7   Plaintiff Natissisa Enterprises Ltd.,
       Plaintiffs Anton Agoshkov, Braden Van Der
   8   Wall, and Steven Romanoff
   9

  10                      UNITED STATES DISTRICT COURT
  11             FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  12

  13      IN RE ILLUMINA, INC.              Master File No. 3:16-cv-03044-L-MSB
          SECURITIES LIGITATION
  14                                        NOTICE OF UNOPPOSED
                                            MOTION AND UNOPPOSED
  15                                        MOTION OF PLAINTIFFS FOR AN
                                            ORDER GRANTING
  16                                        PRELIMINARY APPROVAL OF
  17                                        CLASS ACTION SETTLEMENT
                                            AND DIRECTING
  18                                        DISSEMINATION OF NOTICE TO
                                            THE CLASS
  19

  20
                                            Date:    July 29, 2019
                                            Time:    10:30 a.m.
  21                                        Room:    Courtroom 5B, 5th Floor
                                            Judge:   Hon. M. James Lorenz
  22
                                            NO ORAL ARGUMENT SHALL BE
  23                                        HEARD UNLESS ORDERED BY
  24                                        THE COURT

  25

  26

  27

  28

                            NOTICE OF MOTION AND MOTION
                                  3:16-cv-03044-L-MSB
Case 3:16-cv-03044-L-MSB Document 95 Filed 06/11/19 PageID.3326 Page 2 of 3




   1         PLEASE TAKE NOTICE that Anton Agoshkov, individually and as the
   2   putative assignee of the claims of Lead Plaintiff Natissisa Enterprises Ltd., and
   3   Plaintiffs Braden Van Der Wall and Steven Romanoff (collectively, “Plaintiffs”) on
   4   behalf of themselves and each of the Settlement Class Members, by their counsel,
   5   hereby move this Court pursuant to Federal Rule of Civil Procedure 23(e) for an
   6   order: (1) granting preliminary approval of the Stipulation and Agreement of
   7   Settlement (together with its exhibits, the “Settlement” or “Stipulation”) (filed
   8   herewith); (2) granting provisional certification of the Settlement Class for the
   9   purposes of the Settlement; and (3) directing dissemination of notice to the
  10   Settlement Class. The Motion is set for hearing at 10:30 a.m. on July 29, 2019, in
  11   the courtroom of the Honorable M. James Lorenz, United States District Court,
  12   Southern District of California, 221 West Broadway San Diego, CA 92101.
  13         PLEASE TAKE FURTHER NOTICE that Defendants have reviewed this
  14   Notice of Motion, Motion, and the accompanying Memorandum of Points and
  15   Authorities in Support thereof and have represented that they do not intend to oppose
  16   this Motion.
  17         PLEASE TAKE FURTHER NOTICE that the Motion is based on this
  18   Notice of Motion and Motion; the accompanying Memorandum of Points and
  19   Authorities in Support thereof; the Stipulation and the exhibits filed therewith
  20   (Exhibit 1 1); the Declaration of Adam M. Apton (Exhibit 2); the Declaration of
  21   Luiggy Segura on behalf of JND Legal Administration (Exhibit 3); all other
  22   pleadings and papers filed in this action; and such other matters as may be presented
  23   to the Court before or at the time of the hearing.
  24

  25   1
        The Stipulation contains the following exhibits: Proposed Preliminary Approval
       Order (Exhibit A); Notice (Exhibit A-1); Proof of Claim (Exhibit A-2); Summary
  26   Notice (Exhibit A-3); Proposed Final Approval Order and Judgment (Exhibit B);
       and Consent to Magistrate Judge (Exhibit C). The Stipulation is being filed as an
  27   exhibit to this Motion pursuant to Civil Local Rule 7.2(b).
  28
                             NOTICE OF MOTION AND MOTION
                                   3:16-cv-03044-L-MSB
Case 3:16-cv-03044-L-MSB Document 95 Filed 06/11/19 PageID.3327 Page 3 of 3




   1
       Dated: June 11, 2019                Respectfully submitted,
   2

   3
                                          s/ Adam M. Apton                .
   4
                                          LEVI & KORSINSKY, LLP
   5                                      Adam M. Apton (SBN 316506)
   6
                                          Adam C. McCall (SBN 302130)
                                          445 South Figueroa Street, 31st Floor
   7                                      Los Angeles, CA 90071
   8
                                          Tel: (213) 985-7290
                                          Fax: (202) 333-2121
   9                                      Email: aapton@zlk.com
  10
                                          Email: amccall@zlk.com

  11                                      -and-
  12
                                          LEVI & KORSINSKY, LLP
  13                                      Nicholas I. Porritt (admitted pro hac vice)
  14                                      1101 30th Street NW, Suite 115
                                          Washington, DC 20007
  15                                      Tel: (202) 524-4290
  16                                      Fax: (202) 333-2121
                                          Email: nporritt@zlk.com
  17
                                          Lead Counsel and Attorneys for Lead
  18                                      Plaintiff Natissisa Enterprises Ltd.,
                                          Plaintiffs Anton Agoshkov, Braden Van
  19                                      Der Wall, and Steven Romanoff
  20

  21

  22

  23

  24

  25

  26

  27

  28
                              NOTICE OF MOTION AND MOTION
                                    3:16-cv-03044-L-MSB
